2015 UT App 258



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        JUSTIN NUZMAN,
                           Appellant.

                    Memorandum Decision
                       No. 20140121-CA
                    Filed October 16, 2015

         Second District Court, Farmington Department
                The Honorable Glen R. Dawson
                         No. 131700806

             Scott L. Wiggins, Attorney for Appellant
          Sean D. Reyes and Brett J. DelPorto, Attorneys
                          for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
 which JUDGES STEPHEN L. ROTH and JOHN A. PEARCE concurred.

TOOMEY, Judge:

¶1    Justin Nuzman appeals his sentence, arguing that his trial
counsel rendered ineffective assistance by not asserting that
Nuzman’s mental health issues were a defense or a mitigating
circumstance prior to the court imposing sentence. We affirm.

¶2     On October 29, 2013, Nuzman pled guilty to burglary, a
second-degree felony; theft, a third-degree felony; and unlawful
possession of a financial transaction card, a third-degree felony.
As part of Nuzman’s plea negotiations, the State agreed to refer
his Davis County case to Salt Lake County for screening to
determine his eligibility for Salt Lake County’s mental health
court. The State also agreed to reduce the degree of offense of
some of his charges if Nuzman successfully completed mental
                         State v. Nuzman


health court. In his plea affidavit, Nuzman stipulated to
exercising “unlawful control over the property of another” and
to having “two prior theft convictions.” He also acknowledged
that the maximum sentence for each crime might be imposed
and that a denial of his mental health court request would not be
a “valid reason to seek a withdrawal” of his guilty pleas.

¶3     The trial court entered Nuzman’s guilty plea and agreed
to refer him to mental health court. The parties agreed that
Nuzman would remain incarcerated until his transfer to mental
health court.

¶4     One month later, Nuzman’s case had not yet been
transferred to mental health court. His counsel informed the trial
court that Nuzman was “incredibly concerned about being in
jail” and about “not getting the appropriate mental health
treatment.” The State acknowledged Nuzman’s mental health
needs and informed the court that Nuzman had the “appropriate
diagnosis” from Valley Mental Health to be accepted into mental
health court but explained that referral to mental health court
took time, especially considering that the transfer required
authorization from both the Davis County District Attorney and
the Salt Lake County District Attorney. Nuzman’s counsel then
requested that Nuzman be released pending the referral so that
he could receive mental health treatment not available in jail. She
explained that Nuzman could be released to “go right back in at
Valley” as he “was a wonderful participant before” “with a good
therapeutic relationship with his providers.” The court denied
the request, but indicated that it would “probably” release
Nuzman if the State did not resolve the transfer issue soon.

¶5     One week later, Nuzman still had not been approved for
mental health court and his counsel again requested that he be
released so he could receive mental health treatment. The State
told the court it needed another week to determine whether Salt
Lake County would accept Nuzman into mental health court.



20140121-CA                     2               2015 UT App 258
                         State v. Nuzman


The court acknowledged the State’s request and, after
independently investigating the process, informed the parties
that it was not unusual for mental health court screening to take
nearly six weeks. The State stipulated to releasing Nuzman in
the interim but indicated it would like to have a review hearing
two or three weeks later. The court set the review hearing for
two weeks later, December 10. Nuzman interjected, “Your
Honor, I have court and sentencing in Las Vegas on the 3rd.”
Nuzman’s counsel and the State each indicated that they were
not aware of Nuzman’s pending sentencing in Nevada. In
response, the State asserted, “Judge, I can tell you right now he’s
not getting into Salt Lake’s mental health court program. I’m
confident. With that piece of information that [Nuzman] shared
with us about a pending case down in Nevada, . . . my guess is
that the Salt Lake DA’s going to say no.” Nuzman’s counsel
responded that she wanted to “undo the plea” if Nuzman’s
pending Nevada case would deny him admission in mental
health court.

¶6     Later the same day, the State informed the court that it
had confirmed Nuzman’s Nevada conviction and pending
sentencing. The State also contacted the Salt Lake County
District Attorney to update him on Nuzman’s case. The District
Attorney refused to accept Nuzman into the Salt Lake County
mental health court program until the Nevada case was
resolved. The State then withdrew its agreement to refer
Nuzman’s case to Salt Lake County for mental health court. The
State also withdrew its stipulation to release Nuzman. The
prosecutor stated, “[B]ut for [Nuzman’s] candor we wouldn’t be
aware of the Nevada case as I stand here today. So I give him
credit for that. But it does cause me pause for concern that we
have a situation where . . . he’s got a pending sentence in
Nevada that may or may not end up being a felony.”

¶7    Concerned that Nuzman would not have the benefit
for which he had bargained, Nuzman’s trial counsel asked the



20140121-CA                     3               2015 UT App 258
                         State v. Nuzman


court to withdraw Nuzman’s current plea, to enter new pleas of
a lesser degree, and to agree to a presentence investigation
report. She then emphasized that “mental health issues are a big
concern” in his case. The State disagreed with Nuzman’s
counsel’s suggestion, stating, “[T]here is language in [the plea
agreement] that if he doesn’t get into mental health court in Salt
Lake, that doesn’t invalidate the plea. That’s not a basis to
withdraw the plea.” The State then changed its position,
stipulating to Nuzman’s release. Nuzman’s trial counsel asked
that Nuzman be offered probation, proposing that the State
lower the degree of Nuzman’s offenses upon successful
completion of probation. The court granted the stipulated
request for release. But in response, the State explained that
Nuzman’s “performance between now [until sentencing]”
would likely “weigh heavily” on their sentencing
recommendations and their willingness to lower the degree of
his offenses.

¶8      At the sentencing hearing, Nuzman’s counsel explained
that after his release from jail, Nuzman had received therapy
and medication from Valley Mental Health and had been
“successful as long as . . . he was on his medicine.” She reiterated
that if Nuzman had not been honest, the State would not have
been aware of his Nevada case. She again asked the court to
impose probation rather than a prison term so Nuzman could
continue to participate in mental health treatment. The court
ultimately sentenced Nuzman to one one-to-fifteen years
indeterminate prison term and two zero-to-five years
indeterminate prison terms. It ordered those terms to run
concurrently and suggested that, at an appropriate time, the
parole board release Nuzman to Northern Utah Community
Correctional Center to participate in its treatment program.
Nuzman now appeals his sentence.

¶9    Represented by new counsel on appeal, Nuzman
contends that his trial counsel rendered ineffective assistance by



20140121-CA                     4                2015 UT App 258
                          State v. Nuzman


failing to pursue mental health treatment and by failing to assert
his mental health problems as a defense or as a mitigating
circumstance at sentencing. “When a claim of ineffective
assistance of counsel is raised for the first time on appeal, there is
no lower court ruling to review and we must decide whether
[the] defendant was deprived of the effective assistance of
counsel as a matter of law.” Layton City v. Carr, 2014 UT App
227, ¶ 6, 336 P.3d 587 (alteration in original) (citation and
internal quotation marks omitted).

¶10 To establish that his trial counsel rendered ineffective
assistance, Nuzman must demonstrate (1) that his “counsel’s
performance was deficient” and (2) “that the deficient
performance prejudiced the defense.” Strickland v. Washington,
466 U.S. 668, 687 (1984). To show that his counsel’s performance
was deficient, Nuzman “must show that counsel’s
representation fell below an objective standard of
reasonableness.” Id. at 688. Then, even if Nuzman overcomes the
“strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance,” he must still
demonstrate prejudice. Id. at 689, 692.

¶11 Although Nuzman acknowledges that trial counsel, “both
prior to and at sentencing,” recognized his serious mental health
issues and his need for medication and supervision, he argues
that his trial counsel’s failure to “specifically request that the
sentencing court consider [Nuzman’s] mental illnesses as a
defense or mitigating circumstance at sentencing” “fell below an
objective standard of reasonable professional judgment.”

¶12 This argument is not persuasive in view of his trial
counsel’s persistent focus on Nuzman’s mental health in
virtually every encounter with the trial court. Nuzman concedes
that trial counsel “represented to the court on more than one
occasion that [Nuzman] . . . was ‘incredibly concerned’ about
being in jail and not getting proper mental health treatment.”



20140121-CA                      5                2015 UT App 258
                         State v. Nuzman


But, in addition to that, at every phase of the proceedings in this
case, trial counsel raised the issue of Nuzman’s mental illness.
She asked the court to transfer the case to Salt Lake County so
Nuzman could participate in mental health court. Alternatively,
she asked that the court release Nuzman to participate in mental
health treatment not otherwise available in jail. Later, trial
counsel encouraged the court to allow Nuzman to complete
probation instead of serving a prison sentence so he could
continue to receive treatment from Valley Mental Health.
Furthermore, trial counsel emphasized how much Nuzman
improved after effective treatment and receiving medication. She
even attempted to withdraw Nuzman’s guilty pleas but could
not because his plea agreement contained language that
prevented him from doing so. Under these circumstances, we
cannot say trial counsel’s performance fell below an objective
level of reasonableness.

¶13 Because Nuzman has not overcome the strong
presumption that his trial counsel’s performance was “within
the wide range of reasonable professional assistance,” we do not
address the prejudice element of his ineffective assistance of
counsel claim. See Strickland, 466 U.S. at 689. We therefore
conclude that Nuzman has failed to demonstrate that he
received ineffective assistance from his trial counsel.
Accordingly, we affirm.




20140121-CA                     6               2015 UT App 258